Notice of Pre-AIA  or AIA  Status
                The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 4/26/2021 has been entered. Amended Claims 1-4, 9, 10, 12 and 18 have been noted in addition to canceled Claims 6-8, 11 and 13-17 and new Claims 19-27. The amendment has overcome the claim objections and 112(b) rejections previously set forth - those claim objections and 112(b) rejections have been withdrawn accordingly. The amendment has failed to overcome all of the specification objections previously set forth - only the specification objections that have been overcome have been withdrawn. Claims 1-5, 9, 10, 12 and 18-27 are currently pending. 

Specification
2.	The disclosure is objected to because of the following informalities: 
In the Abstract, change “based on a first and second signal from a upper and lower temperature sensor” to -- based on a first and second signal from an upper and lower temperature sensor --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
                The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 now recites the limitation “operate the upper heating element and lower heating element in a first operation mode” and then proceeds to recite “wherein the electronic processor is configured to activate the lower heating element in the first mode when the upper heating element is deactivated and the second signal indicates that the water temperature in the lower portion is below a predetermined turn-on threshold”. It is unclear how in the first mode, wherein both of the upper and power heating elements are operated, that the upper heating element can also be deactivated. Furthermore, it is unclear what the “turn-on threshold” is relative to and what it turns on. It is unclear if this threshold for turning on applies to the upper heating element, to the lower heating element, to the combination of heating elements or to something else altogether. The metes and bounds of the claim are consequently unclear. 
	Claims 2-5, 9 and 24-27 are rejected due to their dependency on Claim 1. 
	Claim 12 now recites the limitation “determining whether the water temperature indicated by the second signal is less than a turn-on threshold” which is considered indefinite because it is unclear what the “turn-on threshold” is relative to and what it turns on. It is unclear if this threshold for turning on applies to the upper heating element, to the lower heating element, to the combination of heating elements or to something else altogether. The metes and bounds of the claim are consequently unclear.
	Claim 23 is rejected due to its dependency on Claim 12. 
	Claim 18 recites the limitation “the dynamic threshold”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to the low dynamic threshold, to the high dynamic threshold or to some other threshold altogether. 

	Claims 19-22 are rejected due to their dependency on Claim 18. 
	Claim 26 recites the limitation “the predetermined setpoint”.  There is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
4.	Claim 10 is allowed.
	Independent Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Dependent Claims 2-5, 9, 12 and 18-27  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding independent Claim 1: Claim 1 now specifies, inter alia, that the electronic processor is “configured to activate the lower heating element in the third mode when the upper heating element is deactivated and the second signal indicates that the water temperature in the lower portion is below a low dynamic threshold”. This limitation in combination with the other limitations of Claim 1 overcomes the prior art of Branecky (US 2014/0277816 A1) (which was previously relied upon in the prior art rejection for Claim 1) since Branecky explicitly teaches that after receiving the shed load command in the third mode, “the controller controls the lower heating element 140 to turn or be kept off” and teaches that it is advantageous to do so because “the water heater 100 continues to provide a limited 
	However, the exact scope of Claim 1 is unclear and Claim 1 consequently rejected under 35 U.S.C. 112(b) (as presented above). Therefore, independent Claim 1 and dependent Claims 2-5, 9 and 24-27 are not in condition for allowance at this time. Note that this indication of allowable subject matter is subject to change depending on any change in the scope of the claims that may result from additional amendments. 

	Regarding independent Claim 10: Similar to Claim 1, Claim 10 now specifies, inter alia, “activating the lower heating element in response to receiving the shed load command”. This limitation in combination with the other limitations of Claim 10 is neither anticipated nor rendered obvious by the Branecky reference or by any other known prior art reference (for the same reasons presented above for Claim 1). Furthermore, Claim 10 as amended is now considered definite and is no longer rejected under 35 U.S.C. 112(b) (as presented above).Therefore, Claim 10 is now in condition for allowance. 
Note that while the above reasons have contributed to the decision on allowablilty, every word and limitation in the claim has contributed to the decision on allowability. 

Response to Arguments
5.	The arguments filed 4/26/2021 have been fully considered but are moot in light of the indication of allowable subject matter (as presented above).  

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lesage et al. (US 2012/0222631 A1) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        7/30/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762